DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the retaining elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeGroot U.S. Patent No. 11,192,723.
Claim 1, DeGroot teaches a belt conveyor 40 for conveying discrete articles, the belt conveyor 40 comprising: a conveyor frame 10 having a top side, a bottom side, and a length extending in a conveying direction of the discrete articles Fig. 3; a conveying belt 40 configured to revolve around the conveyor frame 10 during operation of the belt conveyor 40; and a belt-guide 72 mounted to the bottom side of the conveyor frame at 20 between the conveyor frame at 20 and the conveying belt 40, wherein the belt-guide 72 comprises at least two rolling-element bearings 70, inner races of the rolling-element bearings 70 being respectively mounted on axles Fig. 40, and the axles being disposed parallel to each other and stationary relative to the conveyor frame 10, and the outer races of the rolling-element bearings 70 having direct contact with the conveying belt 40.
Claim 2, DeGroot teaches the belt-guide 72 comprises a cross member, which is mounted to the bottom side of the conveyor frame at 20 Fig. 40, and which extends transversely (being angled as shown in Fig. 5) to the conveying direction over a substantial portion or an entire width of the conveyor frame 10 Fig. 5.
Claim 3, DeGroot teaches the rolling-element bearings 70 are mounted with retaining elements on the cross member of the belt-guide 72 Fig. 1 C10 L10-20.
Claim 4, DeGroot teaches the cross member of 72  comprises folds (bends) in regions which are configured to receive the rolling-element bearings 70, the folds extending along the length of the cross member of 72 Fig 5.
Claim 5, DeGroot teaches the cross member of 72 comprises a continuous fold (bends) which extends over the entire length of the cross member of 72 to form regions which are configured to receive the rolling-element bearings 70 Fig. 3.
Claim 6, DeGroot teaches the axles of 70 on which the inner races of the rolling-element bearings 70 are mounted are held by retaining elements in a V-shape of the cross member of 72 , which V-shape is formed by the folds Fig. 3.
Claim 7, DeGroot teaches the retaining elements of 72 each include two stops which limit the position of an axle, of the axles, in its axial direction Fig. 5.
Claim 8, DeGroot teaches the cross member of 72 has a shape of a channel having a V-shape centrally along its axis, the internal angle being an obtuse angle Fig. 5.
Claim 9, DeGroot teaches lateral ends of the channel-shaped cross member of 72 have further folds (bends) and mounting holes (known in mechanical assemblies for mechanical entities), the cross member of 72 being screwed to the conveyor frame 22 at the mounting holes of 10.
Claim 10, DeGroot teaches the rolling-element bearings 70 are ball bearings or roller bearings Fig. 40.
Claim 11, DeGroot teaches the cross member of 72 is formed of a folded metal plate Fig. 5, the axles of 70 on which the rolling-element bearings 70 are mounted being mounted on the cross member of 72 on a side facing the conveyor frame of 10 at 20, and the cross member of 72 has openings through which the rolling-element bearings 70 extend partially through the cross member of 72, and wherein the conveying belt 40 at least partially contacts a portion of the rolling-element bearings 70 that extends through the opening of the cross member of 72.
Claim 12, DeGroot teaches each of the retaining elements of 72 is formed of a V-shaped metal plate which is folded at its ends and which has an opening through which the rolling-element bearings partially extend Fig. 3.
Claim 16, DeGroot teaches the cross member of 72 is mounted at least substantially centrally to the bottom side of the conveyor frame of 10 at 22and extends perpendicularly to the conveying direction over the substantial portion or the entire width of the conveyor frame 10 Fig. 3.
Claim 17, DeGroot teaches the internal angle is an angle between 135° and 170° or between 150° and 170° Fig. 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeGroot U.S. Patent No. 11,192,723 in view of Takahama U.S. Patent No. 4,134,465.
Claim 15, DeGroot does not teach as Takahama teaches a belt conveyor scale 10 comprising a scale unit 130 comprising at least one load cell of 130; and the belt conveyor according to claim 1, which is placed on the scale unit Abstract. It would be obvious to one of ordinary skill to use the scale of Takahama into the invention of DeGroot as a part of the assembly and increases efficiency of the transport.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS